Whitfield, J.,
delivered the opinion of the court.
The preamble of the act, under which the exemption here is claimed, recites as follows: “Whereas, The physical difficulties of constructing and maintaining railroads to, across, along, or within either the Mississippi, Sunflower, Deer Creek, or Yazoo bottoms, or basins, or other alluvial lands herein referred to, are such that no private company has sp far been able te establish a railroad or branches, developing said basins and alluvial lands, and connecting them with the railroad system of the country; therefore, in order to induce the investment of capital in the construction of said road, etc., ’ ’ numerous and extraordinary privileges were granted, among others an exemption from taxation, as set out in section eight of the act, upon the express conditions of ‘‘ the completion of said road (that is, the Yazoo & Mississippi Valley Railroad) to the Mississippi river. ”
And yet, without pretense of ever having “completed” the construction of the said railroad to the Mississippi river, it is gravely urged that because the Yazoo & Mississippi Valley Railroad Co. consolidated with the Louisville, New Orleans & Texas *551Railroad Co., which had bought out the Natchez, Jackson & Columbus Railroad Co., the exemption had been earned. It ought to be obvious that a paper consolidation is not a completion by physical construction to the Mississippi river. The reasons underlying the exemption—the consideration to the state—are plain, are adverted to in the preamble, and utterly negative the claim of appellant. Adams v. Railroad Co., 75 Miss., 275; Yazoo & Mississippi Valley R. R. Co. v. Thomas, 65 Miss., 562, affirmed 132 U. S.
The city of Jackson had no power to grant the exemption claimed. There is no merit in any of the contentions.

Affirmed.